FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



OSCAR O. PINEDA, a.k.a. Oscar Orlando             No. 09-73610
Pineda,
                                                  Agency No. A094-203-281
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Oscar O. Pineda, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order and denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Pineda’s motion to reopen

because his conviction for possession of cocaine base for sale, in violation of Cal.

Health & Safety Code § 11351.5, is an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(B), and he is therefore ineligible for cancellation of removal. See

8 U.S.C. § 1229b(b)(1); Rendon v. Mukasey, 520 F.3d 967, 975-76 (9th Cir. 2008).

      Pineda’s contention regarding the burden of proof is not persuasive. See

8 C.F.R. § 1240.8(d).

      Because Pineda has not contested removability under 8 U.S.C.

§ 1182(a)(6)(A)(i), we need not address his contentions regarding his removability

under 8 U.S.C. § 1182(a)(2)(A)(i)(I) or (II).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-73610